Citation Nr: 1755976	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for vestibular schwannoma.

2.  Entitlement to service connection for peripheral vestibular disorder.

3.  Entitlement to an initial compensable rating for genital herpes simplex.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A February 2010 rating decision effectuated a January 2010 Board decision, which granted service connection for genital herpes simplex; the RO assigned a noncompensable rating, effective June 29, 2004, and the Veteran disagreed with the initial rating.  A January 2012 rating decision denied entitlement to service connection for vestibular schwannoma and peripheral vestibular disorder.

In August 2014, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  In January 2016, the Board remanded the matter for additional evidentiary development.  

In October 2017, the Veteran revoked power of attorney in favor of Amrit Sidhu, Esq. and appointed Jacques P. DePlois, Esq. as his attorney of record before VA.  


FINDING OF FACT

On February 22, 2017, prior to the promulgation of a decision on the appeal, the Veteran's attorney of record withdrew on the Veteran's behalf the appeal of the issues of entitlement to service connection for vestibular schwannoma and peripheral vestibular disorder and entitlement to an initial compensable rating for genital herpes simplex.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for entitlement to service connection for vestibular schwannoma and peripheral vestibular disorder and for an initial compensable rating for genital herpes simples have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the denial of service connection for vestibular schwannoma and peripheral vestibular disorder and with the initial disability rating assigned for genital herpes simplex.  In correspondence received on February 22, 2017, however, the Veteran's former attorney expressed the Veteran's desire to withdraw these pending VA appeals.  The Board finds that the statement on the Veteran's behalf is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues entitlement to service connection for vestibular schwannoma and peripheral vestibular disorder or with the initial noncompensable rating assigned for genital herpes simplex.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.



ORDER

The appeal as to the claim of entitlement to service connection for vestibular schwannoma is dismissed.

The appeal as to the claim of entitlement to service connection for peripheral vestibular disorder is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for genital herpes simplex is dismissed.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


